DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 601457351, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed Application fails to disclose the balloon made of Elastollan 1185 A or permanently mounting a balloon to the endoscope.  Accordingly, claims 51-60 and 153 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 51 and 56 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent No. 4,207,872 to Meiri et al.
In regard to claim 51, Meiri et al. a multiple use balloon-equipped endoscopy system comprising: an endoscope 16; a balloon 17 permanently mounted on said endoscope, said balloon being configured and mounted on said endoscope for multiple uses and reprocessing between ones of such multiple uses, without balloon replacement; and a balloon inflation subsystem 12 operative to selectably inflate said balloon (See Fig. 3 and Col. 2, Lines 11-56).
In regard to claim 55, Meiri et al. a multiple use balloon-equipped endoscopy system, wherein: said balloon-equipped endoscope comprises a tubular sealing bending rubber sheath 13 at a forward portion thereof; and the length of said balloon is approximately equal to the length of said tubular sealing bending rubber sheath and aligned therewith (See Figs. 1-3 and Col. 2, Lines 11-56).
Claim(s) 51-54 and 153 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent No. 8,956,280 to Eversull et al.
In regard to claim 51, Eversull et al. a multiple use balloon-equipped endoscopy system comprising: an endoscope 10; a balloon 50 permanently mounted on said endoscope, said balloon being configured and mounted on said endoscope for multiple uses and reprocessing between ones of such multiple uses (see Col. 3, Lines 47-67), without balloon replacement; and a balloon inflation subsystem 12 operative to selectably inflate said balloon (See Fig. 1a and Col. 4, Lines 57-67).
In regard to claim 52, Eversull et al. a multiple use balloon-equipped endoscopy system, wherein: said balloon comprises a forward end portion and a rearward end portion, and said forward end portion and said rearward end portion are mounted over rigid mounting elements of said endoscope (See Fig. 6 and Col. 5, Lines 15-65 and Col. 11, Lines 31-38).
In regard to claim 53, Eversull et al. a multiple use balloon-equipped endoscopy system, wherein at least one of said rigid mounting elements is a rigid collar element of said endoscope (See Fig. 6 and Col. 5, Lines 15-65 and Col. 11, Lines 31-38).
In regard to claim 54, Eversull et al. a multiple use balloon-equipped endoscopy system, wherein at least one of said rigid mounting elements is a rigid tip portion of said endoscope (See Fig. 6 and Col. 5, Lines 15-65 and Col. 11, Lines 31-38).
In regard to claim 153, Eversull et al. a multiple use balloon-equipped endoscopy system, wherein at least one of said rigid mounting elements comprises a rigid collar element which is mounted on said endoscope (See Fig. 6 and Col. 5, Lines 15-65 and Col. 11, Lines 31-38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 56-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8,956,280 to Eversull et al. in view of U.S. Patent Application Publication No. 2022/0071789 to Gobel.
In regards to claims 56-60, Eversull et al. disclose a multiple use balloon-equipped endoscopy system comprising a balloon 50 which may be constructed from a flexible and/or elastomeric material as desired, ranging from PTFE, EPTFE, PET or the like (See Col. 5, Lines 25-57) but are silent with respect to wherein the balloon is made of polyurethane type Elastollan 1185 A.  Gobel teaches of an analogous endoscopic device comparing a thin walled balloon (7 to 45 microns) formed from Elastollan of grades 1180A to 1195A (see paras 0117-0118).  It would have been obvious to one skilled in the art at the time the invention was filed to construct the balloon of Eversull et al. from Elastollan to provide a balloon with the ability to withstand repeated reprocessing cycles as taught by Gobel and is a well-known characteristic of Elastollan.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
12/2/2022